DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	An amendment, filed on 02/10/2021, is acknowledged. Claims 2 and 5-6 are cancelled. Claims 1, 3-4, and 7-16 are currently pending.
	Amendment of claim 1 is acknowledge and objection to claim 1 is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "according to claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends on claim 2, but claim 2 has been cancelled. Claim 3 will be treated as dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuda (US. Pub. No 2005/0103407).

Regarding Claim 1, Masuda discloses a method for producing a light-alloy casting ([0012]) which enables a heat treatment without any heat treatment furnace ([0013] teaching the claimed “a method for heat treatment of a light metal casting alloy component”). Masuda discloses the mold preparing process as the first step ([0047]) followed by the casting process where a molten light alloy is poured into the cavity section and solidified ([0048]), then the metal mold part is removed ([0049] teaching the claimed “after demoulding at a demoulding temperature TE”) and a cooling medium is sprayed to the surface of the casting to quench the casting ([0050] teaching the claimed “first cooling the light metal casting alloy component from the demoulding temperature TE”). Masuda further discloses the water spraying is stopped at such a timing that in the following aging treatment, the respective temperatures of the exposed A above room temperature TR”). Masuda provides temperatures of portions of the aluminum-alloy casting during the method including the quenching process (Figures 8, 16, 22, and 26 teaching the claimed “wherein the first cooling the light metal casting alloy component to the aging temperature TA proceeds with checking and regulation”). Masuda further discloses that an aging treatment is performed by keeping the whole casting at the aging temperature, within the range of 160 and 240°C in the case of an aluminum alloy casting for a predetermined period of time, e.g. 1 to 2 hours ([0055] teaching the claimed “holding, directly after the first cooling, the light metal casting alloy component at the aging temperature TA for a defined aging time tA”). Masuda discloses the change in temperature of portions of the workpiece where the casting is not heated after being removed from the mold (Figures 8, 16, 22, and 26 teaching the claimed “wherein the light metal casting alloy component does not undergo any temperature increase between the demoulding at the demoulding temperature and reaching the room temperature TR following the further cooling”).
	Masuda does not explicitly state that “further cooling, directly after the holding, the light metal casting alloy component from the aging temperature TA to the room temperature TR.” However, the definitive time of aging disclosed by Masuda followed by the analysis of mechanical properties ([0058]) indicate that the casting must be cooled to room temperature after aging. Alternatively, it would have been obvious to one of ordinary skill in the art to cool a casting component after artificial aging based on conventional methods.

	Regarding Claim 7, Masuda discloses all of the claim limitations as set forth above for claim 1 and further discloses the preferable aging temperature range is 160 to 240°C ([0149] anticipating the claimed “wherein the aging temperature TA is in a range of 80 to 280°C”). When, In re Petering and MPEP § 2131.03).

	Regarding Claim 8, Masuda discloses all of the claim limitations as set forth above for claim 1 and further discloses the preferable aging time is between 1 to 2 hours ([0149] anticipating the claimed “wherein the aging time tA is in a range of 10 min to 10 h”).

Regarding Claim 14, Masuda discloses all of the claim limitations as set forth above for claim 7 and further discloses the preferable aging temperature range is 160 to 240°C ([0149] anticipating the claimed “wherein the aging temperature TA is in a range of 120 to 260°C”).

Regarding Claim 15, Masuda discloses all of the claim limitations as set forth above for claim 8 and further discloses the preferable aging time is between 1 to 2 hours ([0149] anticipating the claimed “wherein the aging time tA is in a range of 20 min to 400 min”).

Regarding Claim 16, Masuda discloses all of the claim limitations as set forth above for claim 15 and further discloses the preferable aging time is between 1 to 2 hours ([0149] anticipating the claimed “wherein the aging time tA is in a range of 30 min to 240 min”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Pub. No. 2005/0103407) in view of Eppeland (EP Pub. No. 0541353).

Regarding Claim 3, Masuda discloses all of the claim limitations as set forth above and further discloses the checking and regulation (Figures 8, 16, 22, and 26), but does not disclose monitoring the component temperature optically or via contact with the light metal casting alloy component.
However, Eppeland discloses it is desirable to monitor the temperature of the part in each station (Column 3, lines 52-54) and the preferred embodiment utilizes a plurality of optical 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize a thermocouple as disclosed by Eppeland when monitoring the cooling temperatures disclosed by Masuda in order to avoid compensating for optical pyrometer readings.
Alternatively, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize optical pyrometers as disclosed by Eppeland when monitoring the cooling temperatures disclosed by Masuda in the event that the component is moving and a thermocouple is difficult to place.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Pub. No. 2005/0103407) in view of Garza-Ondarza (US Patent No. 6,224,693).

Regarding Claim 4, Masuda discloses all of the limitations as set forth above for claim 1, but does not disclose wherein the light metal casting alloy component does not undergo solution treatment.
However, Garza-Ondarza discloses dispensing with the aging furnace in addition to preferably also dispensing with the solution furnace (Figure 1; Column 4, lines 55-57 teaching the claimed “wherein the light metal casting alloy component does not undergo solution treatment”). Garza-
	Therefore it would have been obvious for one of ordinary skill in the art to identify the similarities in the methods disclosed by Garza-Ondarza and Masuda and determine that the quenching step directly to the aging temperature eliminates solution treatment as disclosed by Garza-Ondarza in order to provide a casting in a shorter time with lower production costs while maintaining mechanical properties as taught by Garza-Ondarza.

	Regarding Claim 9, Masuda discloses all of the limitations as set forth above for claim 1, but does not disclose wherein the further cooling uses calm or moving air.
	However, Garza-Ordanza discloses a preferred embodiment for a quenching step (Figure 2) which contains an air header and water header to project a water spray or an air driven mist (Column 7, lines 18-22) and a fan can be supplied to extra the vapor produced by the evaporation of the sprayed water while quenching the workpieces of castings (Column 7, lines 36-39 teaching the claimed “further cooling uses calm or moving air”). Garza-Ordanza teaches that this apparatus achieves rapid cooling rates to obtain desired properties (Column 7, lines 23-25) and the unit can be operated continuously with moving headers and spray nozzles (Column 7, lines 49-51). 
	Therefore it would have been obvious for one of ordinary skill in the art to utilize an apparatus for quenching with air headers and fans disclosed by Garza-Ordanza for the further cooling step to room temperature in order to maintain continuous operation and achieve desired mechanical properties. Moving air would be used for further cooling when either the air header or fan are on, or calm air would be used for further cooling when neither is on.

Regarding Claim 10, Masuda discloses all of the limitations as set forth above for claim 1, but does not disclose wherein the further cooling is assisted by a liquid medium, wherein the liquid medium is applied to part or all of the light metal casting alloy component.
However, Garza-Ordanza discloses a preferred embodiment for a quenching step (Figure 2) which contains an air header and water header to project a water spray or an air driven mist (Column 7, lines 18-22 teaching the claimed “wherein the further cooling is assisted by a liquid medium”) and is directed to impinge mainly on the workpiece portion of the casting (Column 7, line 22 teaching the claimed “wherein the liquid medium is applied to part or all of the light metal casting alloy component”). Garza-Ordanza teaches that this apparatus achieves rapid cooling rates to obtain desired properties (Column 7, lines 23-25) and the unit can be operated continuously with moving headers and spray nozzles (Column 7, lines 49-51). 
	Therefore it would have been obvious for one of ordinary skill in the art to utilize an apparatus for quenching with water spray disclosed by Garza-Ordanza for the further cooling step to room temperature in order to maintain continuous operation, achieve rapid cooling rates, and achieve desired mechanical properties.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Pub. No. 2005/0103407) in view of Piontek (US Pub. No. 2011/0201720).

Regarding claim 11, Masuda discloses all of the limitations as set forth above for claim 1 and further discloses the light alloy producing method is useful for producing a cylinder head that is to define a combustion chamber in an engine ([0144]-[0145]). Masuda additionally teaches that the method of production suppresses energy consumption ([0065]) and the conventional process has lower production efficiency ([0005]). Masuda does not disclose further comprising after the further cooling to the room temperature TR, carrying out a surface finishing A is reduced by a time tWarm of a reheating of the surface finishing process.
However, Piontek discloses that coating compositions are preferably applied to automobile bodies or parts thereof to produce a top coat finish ([0037] teaching the claimed “further comprising after the further cooling to the room temperature TR, carrying out a surface finishing process for the light metal casting alloy component”). Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]), which is an appropriate temperature for aging of a light metal, i.e. aluminum. It is an endeavor of the art to decrease the energy consumption and increase production efficiency as much as possible by decreasing the aging time while still obtaining desired properties, teaching the claimed “wherein the aging time tA is reduced by a time tWarm of a reheating of the surface finishing process.”
Therefore it would have been obvious for one of ordinary skill in the art to decrease the aging time tA by the time which the component is heating for surface finishing process in order to decrease total energy consumption and increase production efficiency,

Regarding claim 12, modified Masuda discloses all of the claim limitations as set forth above in claim 11, but does not disclose wherein the surface finishing process is a cathode dip-coating process.
Piontek teaches that a coating composition may be applied by any customary application technique known to the skilled worker, including spreading, rolling, spraying, dipping, knife-coating, roller coating, pouring or injecting ([0033]). Piontek further teaches that a coating is preferred on metallic substrates used for automobile bodies and parts thereof ([0036]). Piontek further provides a typical cathode electrocoat which was used on steel panels ([0049]). Based on a final product of an automobile part, a skilled artisan would be able to decide on dip coating 
Therefore it would have been obvious for a person having ordinary skill in the art to add a surface finishing process in the form of cathode dip-coating to the method of Masuda in order to achieve a finished product for an automobile body or automobile part.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US Pub. No. 2005/0103407) in view of Hu (US Pub. No. 2019/0276919).

Regarding claim 13, Masuda discloses all of the claim limitations as set forth above in claim 1 and further discloses the required tensile strength is 206 MPa and the required 0.2% proof strength is 190 MPa ([0060]), and the tensile strength and 0.2% proof strength of each zone of the casting according to the embodiment are both satisfied ([0061]; Figure 10 teaching the claimed “has mechanical properties of Rp0.2 > 120 MPa”). However, Masuda does not disclose wherein the light metal casting alloy component is produced by die casting and an elongation at break A of over 5%.
Hu teaches an artificial aging process of a die-cast aluminum alloy ([0055] lines 8-9 teaching the “metal casting alloy component produced by die-casting”), in which the aluminum alloy has an elongation break of greater than or equal to 5% ([0055] lines 14-18 teaching the claimed “elongation at break A of over 5%”). Hu further teaches that the alloy was determined to have superior strength and ductility, in which heat treating enhances these properties ([0055]).
Therefore it would have been obvious for one of ordinary skill in the art to modify Masuda to utilize an aluminum alloy as exemplified by Hu for the artificial aging process to achieve precipitation hardening and superior physical properties of the light metal alloy component.


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735